DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvan et al (US 20150237336  A1) in view of Jarvenpaa et al (US A1)

Regarding claim 1, Sylvan discloses an augmented reality system ([0013] wearable stereoscopic display system) comprising: 
an augmented reality headset configured to display virtual imagery ([0013] This feature enables computerized display imagery to be admixed with imagery from the surroundings, for an illusion of `augmented reality` (AR).); and 
one or more processors ([0014] link of any kind to microcontroller 12B of the display syste) configured to: 
generate a first virtual image for display via the augmented reality headset, wherein the first virtual image comprises a virtual object at a first virtual depth ([0021] each locus i of the viewable surface has a depth coordinate Zi associated with each pixel); 

generate a second virtual image for display via the augmented reality headset, wherein the second virtual image comprises the virtual object at the second virtual depth and with a lateral adjustment applied to the virtual object based on an interpupillary distance of a user of the augmented reality headset ([0023] [0023] Once the distance Z.sub.0 to the focal plane has been established, the depth coordinate Z for every locus i on the viewable surface may be set. This is done by adjusting the positional disparity of the two pixels corresponding to locus i in the right and left display images, relative to their respective image frames)

Jarvenpaa discloses receive an indication that the virtual object is to be displayed as moving from the first virtual depth to a second virtual depth

Sylvan and Jarvenpaa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify stereoscopic display system of Sylvan to include receive an indication that the virtual object is to be displayed as moving from the first virtual depth to a second virtual depth as described by Jarvenpaa.

 The motivation for doing so would have been for performing focus correction of displayed information by providing dynamic focusing (Jarvenpaa, [0003]).

Therefore, it would have been obvious to combine Sylvan and Jarvenpaa to obtain the invention as specified in claim 1.

Regarding claim 2, Sylvan discloses determine a first gaze line associated with the virtual object at the first virtual depth based on the interpupillary distance ([0027[, The predictive mode estimates pupil position by making intelligent predictions as to the wearer's gaze vectors based on the virtual imagery being displayed.); and 
determine a second gaze line associated with the virtual object at the second virtual depth based on the interpupillary distance, wherein the lateral adjustment is based on the first gaze line and the second gaze line ([0043] The feedback is such as to indicate whether the user perceives the object to be sharp and located at Z).

Regarding claim 3, Sylvan discloses wherein the first virtual depth and the second virtual depth comprise virtual depths of the virtual object in a simulated augmented reality environment or in a simulated virtual reality environment ([0023] Once the distance Z0 to the focal plane has been established, the depth coordinate Z for every locus i on the viewable surface may be set.)

Regarding claim 4, Sylvan discloses wherein the augmented reality headset comprises a plurality of displays configured to display the first virtual image and the second virtual image ([0013] The display system also includes a right display window 18R and a left display window 18L).

Regarding claim 5, Sylvan discloses wherein the one or more processors are configured to determine the lateral adjustment along a display line passing through the plurality of displays ([0020] the optical system may be configured to impart a fixed or adjustable divergence to the display image, consistent with a virtual object positioned a finite distance in front of the wearer.).

Regarding claim 6, Sylvan discloses wherein the one or more processors are configured to determine the lateral adjustment based on a distance between a pupil of the user and a display of the plurality of displays ([0020] the vergence of the display image may be adjusted dynamically based on distance between the wearer and the virtual imagery being displayed)

Regarding claim 7, Sylvan discloses wherein the plurality of displays comprise semi-transparent displays configured to overlay the first virtual image and the second virtual image on a real world environment ([0013] the right and left display windows 18 (viz., 18R and 18L) are wholly or partly transparent from the perspective of the wearer).

Regarding claim 8, Sylvan discloses wherein the augmented reality headset comprises a pupil tracking sensor configured to detect and provide an indication of a pupil position of the user ([0017] ncludes eye-tracking componentry configured to sense a pupil position of the right or left eye).

Regarding claim 9, Sylvan discloses wherein the one or more processors are configured to determine the interpupillary distance based on the indication of the pupil position received from the pupil tracking sensor ([0017] it may be used to determine where and at what distance to display a notification or other virtual object that the wearer can resolve without changing her current focal point.).

Regarding claim 10, Sylvan discloses wherein the lateral adjustment comprises a lateral shift of a center of the virtual object ([0044] if the virtual object appears too far away, then the eye-position parameter value may be changed--effectively to increase the working IPD estimate).

Regarding claim 11, Sylvan discloses a tangible, non-transitory, computer-readable medium, comprising instructions for adjusting display of a virtual object that ([0050] instructions described herein alternatively may be propagated by a communication medium (e.g., an electromagnetic signal, an optical signal, etc.) that is not held by a physical device for a finite duration.), when executed by one or more processors, cause the one or more processors to: 
generate a first virtual image for display via the augmented reality headset, wherein the first virtual image comprises a virtual object at a first virtual depth ([0021] each locus i of the viewable surface has a depth coordinate Zi associated with each pixel); 

generate a second virtual image for display via the augmented reality headset, wherein the second virtual image comprises the virtual object at the second virtual depth and with a lateral adjustment applied to the virtual object based on an interpupillary distance of a user of the augmented reality headset ([0023] [0023] Once the distance Z.sub.0 to the focal plane has been established, the depth coordinate Z for every locus i on the viewable surface may be set. This is done by adjusting the positional disparity of the two pixels corresponding to locus i in the right and left display images, relative to their respective image frames)

Jarvenpaa discloses receive an indication that the virtual object is to be displayed as moving from the first virtual depth to a second virtual depth

Sylvan and Jarvenpaa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify stereoscopic display system of Sylvan to include receive an indication that the virtual object is to be displayed as moving from the first virtual depth to a second virtual depth as described by Jarvenpaa.

 The motivation for doing so would have been for performing focus correction of displayed information by providing dynamic focusing (Jarvenpaa, [0003]).

Therefore, it would have been obvious to combine Sylvan and Jarvenpaa to obtain the invention as specified in claim 11.

Regarding claim 12, Sylvan discloses divide half of the interpupillary distance by a first virtual distance between a center point between pupils of the user and a reference point of the virtual object at the first virtual depth to determine a first quotient ([0023] adjusting the positional disparity of the two pixels corresponding to locus i in the right and left display images, relative to their respective image frames.); and 
multiply the first quotient by a distance between a pupil of the pupils of the user and a display of the augmented reality headset to determine a first lateral pupil distance ([0023] the positional disparity D may be related to Z, Z.sub.0, and to the interpupilary distance (IPD) of the wearer by Equation 1).

Regarding claim 13, Sylvan discloses divide half of the interpupillary distance by a second virtual distance between the center point between the pupils and the reference point of the virtual object at the second virtual depth to determine a second quotient; and multiply the second quotient by an additional distance between another pupil of the pupils of the user and another display of the augmented reality headset to determine a second lateral pupil distance ([0024] the positional disparity sought to be introduced between corresponding pixels of the right and left display images is `horizontal disparity`--viz., disparity parallel to the interpupilary axis of the wearer of display system).

Regarding claim 14, Sylvan discloses wherein the lateral adjustment comprises a difference between the first lateral pupil distance and the second lateral pupil distance ([0023] the positional disparity is positive--i.e., R is to the right of Li in the overlaid image frames).

Regarding claim 15, Sylvan discloses receive input image data comprising the virtual object ([0015] ight and left display images are composed and presented in an appropriate manner, the wearer experiences the illusion of virtual imagery); and 
generate the first virtual image based on the input image data ([0021] the right and left display images may appear to the wearer as virtual imagery).

Regarding claim 16, Sylvan discloses a method for adjusting display of virtual imagery ([0013] wearable stereoscopic display system) comprising: 
generate a first virtual image for display via the augmented reality headset, wherein the first virtual image comprises a virtual object at a first virtual depth ([0021] each locus i of the viewable surface has a depth coordinate Zi associated with each pixel); 

generate a second virtual image for display via the augmented reality headset, wherein the second virtual image comprises the virtual object at the second virtual depth and with a lateral adjustment applied to the virtual object based on an interpupillary distance of a user of the augmented reality headset ([0023] [0023] Once the distance Z.sub.0 to the focal plane has been established, the depth coordinate Z for every locus i on the viewable surface may be set. This is done by adjusting the positional disparity of the two pixels corresponding to locus i in the right and left display images, relative to their respective image frames)

Jarvenpaa discloses receive an indication that the virtual object is to be displayed as moving from the first virtual depth to a second virtual depth

Sylvan and Jarvenpaa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify stereoscopic display system of Sylvan to include receive an indication that the virtual object is to be displayed as moving from the first virtual depth to a second virtual depth as described by Jarvenpaa.

 The motivation for doing so would have been for performing focus correction of displayed information by providing dynamic focusing (Jarvenpaa, [0003]).

Therefore, it would have been obvious to combine Sylvan and Jarvenpaa to obtain the invention as specified in claim 16.

Regarding claim 17, Sylvan discloses determine a first gaze line associated with the virtual object at the first virtual depth based on the interpupillary distance ([0027[, The predictive mode estimates pupil position by making intelligent predictions as to the wearer's gaze vectors based on the virtual imagery being displayed.); and 
determine a second gaze line associated with the virtual object at the second virtual depth based on the interpupillary distance, wherein the lateral adjustment is based on the first gaze line and the second gaze line ([0043] The feedback is such as to indicate whether the user perceives the object to be sharp and located at Z).

Regarding claim 18, Sylvan discloses wherein the lateral adjustment comprises a lateral shift of a center of the virtual object ([0044] if the virtual object appears too far away, then the eye-position parameter value may be changed--effectively to increase the working IPD estimate).

Regarding claim 19, Sylvan discloses determining the lateral adjustment based on a distance between a pupil of the user and a display of the augmented reality headset ([0020] the vergence of the display image may be adjusted dynamically based on distance between the wearer and the virtual imagery being displayed)


Regarding claim 20, Sylvan discloses determining the interpupillary distance of the user based on one or more indications of pupil positions of the user. ([0017] it may be used to determine where and at what distance to display a notification or other virtual object that the wearer can resolve without changing her current focal point.).


Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619